Citation Nr: 0111666	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy and excessive itching, to include 
as due to herbicide exposure, and as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for joint pains, to 
include as due to herbicide exposure, and as secondary to 
service-connected PTSD.

3.  Entitlement to service connection for disability 
manifested by abdominal pains, to include as due to herbicide 
exposure, and as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

5.  Entitlement to service connection for scars, residuals of 
shrapnel wounds, of the left shoulder. 

6.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.  

7.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, where the RO granted service connection 
for PTSD, rated as 10 percent disabling and 
pseudofolliculitis barbae, rated as noncompensably disabling, 
and denied service connection for diabetes mellitus, joint 
pains, stomach problems, residual scars of a shrapnel wound 
of the left shoulder, and hypertension with chest pain.  

The RO deferred adjudicating the issue of entitlement to a 
total disability rating for pension purposes.  By a March 
1998 rating determination, the RO granted entitlement to 
pension benefits.  

In May 1997 the veteran appointed the Kentucky Center for 
Veterans' Affairs (KDVA) as his representative.  In August 
1999, after the appeal had been certified to the Board, he 
appointed the Vietnam Veterans of America, Incorporated 
(VVA), as his representative, thereby revoking representation 
by KDVA.  In a March 2001 statement, VVA withdrew its 
representation.  The veteran was apprised of the foregoing 
action, but he thus far has not responded.  Accordingly, no 
action in this regard is warranted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In April 1999 and January 2001, after the veteran's claims 
folder had been transferred to the Board, the veteran 
submitted additional evidence.  The evidence consists of 
articles and excerpts from internet and textbook 
publications; supporting statements; a September 2000 
statement from C.D., Ph.D., discussing the severity of the 
veteran's PTSD; and award notices from the Social Security 
Administration (SSA) and from the Railroad Retirement Board.  
The veteran did not submit a waiver of his right to RO review 
of the evidence prior to Board consideration, pursuant to 38 
C.F.R. § 20.1304(c) (2000).

Additionally, review of the SSA reports indicates that a 
complete compilation of the medical evidence considered when 
determining the veteran's claim was not submitted.  Thus, 
additional development in this regard is warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).

For the PTSD and pseudofolliculitis barbae increased rating 
claims, the veteran's last VA examination for compensation 
and pension purposes was conducted in July 1997.  Given the 
additional evidence submitted and the veteran's complaints 
presented on appeal, the Board finds that more 
contemporaneous VA examinations assessing the veteran's 
current level of disability are needed.  Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 4.2 (2000).

Also, the veteran maintains that his scars, residuals of 
shrapnel wounds, of the left shoulder, skin disorder, joint 
pains, hypertension, and abdominal pains are related to his 
in-service combat experiences and/or exposure to herbicides, 
or his service-connected PTSD.  VA outpatient treatment 
reports dated from 1996 to 1997 document complaints 
associated with skin problems and stomach pains.  On VA 
examination in July 1997, a diagnosis of left rotator cuff 
tendonitis was made.  Although on examination, the veteran 
reported no current stomach complaints, a diagnosis of 
chronic constipation was made.  The veteran's VA examination 
report and outpatient treatment reports also note complaints 
of pain of the left knee, chest, back, and hip.  
Additionally, throughout the pendency of the appeal, the 
veteran has maintained that he has a skin disease and that it 
is related to active service.  

In light of the veteran's complaints and the medical evidence 
of record, the Board finds that VA examinations are needed to 
ascertain whether the veteran currently has a stomach 
disability; a skin disease, separate and distinct from the 
service-connected pseudofolliculitis barbae; and a disability 
of the joints, separate and distinct from the veteran's 
diabetes mellitus.  Additionally, if present, contemporaneous 
VA examinations are needed to determine the etiology of any 
stomach disability, skin disease, and joint disease found.  
Medical opinions are also needed to ascertain whether the 
veteran's scars, residuals of shrapnel wounds, of the left 
shoulder are related to active service and whether his 
hypertension is related to the service-connected PTSD.

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The veteran should be requested to 
submit any additional evidence to 
substantiate his claims, to include 
supporting statements from relatives or 
fellow servicemen.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue since service.  
After securing the necessary 
authorization for the release of such 
documents, the RO should contact the 
identified providers and request a copy 
of all such treatment reports, not 
already of record.  Medical 
facilities/care providers contacted 
should include the VA Medical Center in 
Lexington, Kentucky and Dr. A. Patel.

4.  The RO should obtain from the Social 
Security Administration any additional 
records considered in adjudication of the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

5.  Thereafter, the RO should schedule 
the veteran for the appropriate VA 
examinations to identify and determine 
the nature, extent, and etiology of any 
current left shoulder disability, 
including shrapnel wound scars, 
disability manifested by stomach pain, 
and disability manifested by joint pain.  
An examination to ascertain the etiology 
of the veteran's hypertension should also 
be scheduled.  The claims folder must be 
made available to each examiner for 
review prior to examination of the 
veteran.  After reviewing the claims 
folder, each examiner should indicate in 
a report that he or she has reviewed the 
claims folder and pertinent records, and 
should specify whether the veteran 
currently has disability manifested by 
abdominal pain, and/or disability 
manifested by joint pain, separate and 
distinct from the veteran's diabetes 
mellitus.  If not, the examiner should so 
state.  If so, the examiner should 
identify any disorder(s) present and 
comment on the etiology of the 
disorder(s).  Specifically, if either 
such disorder is present, the examiner 
should opine as to whether the disorder 
preexisted service, and if so, did it 
increase in severity beyond its natural 
progression during service.  For the 
veteran's hypertension and any disability 
of the joints or stomach, to include left 
shoulder shrapnel wound scars, the 
examiner should opine whether it is at 
least as likely as not that the veteran's 
disorder(s) are related active service, 
including any claimed herbicide exposure, 
or to the service-connected PTSD.  A 
rationale for all conclusions reached 
should be provided.  

6.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the severity of his pseudofolliculitis 
barbae, and to ascertain whether he has a 
skin disease separate and distinct from 
the pseudofolliculitis barbae.  The 
claims folder must be made available to 
the examiner for review prior to 
examination of the veteran.  After 
reviewing the claims folder, the examiner 
should indicate in a report that he or 
she has reviewed the claims folder and 
pertinent records.  All indicated studies 
should be conducted and all findings 
should be reported in detail.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The examiner 
should also comment on whether the 
veteran has a skin disease separate and 
distinct from pseudofolliculitis barbae.  
If not, the examiner should so state.  If 
so, the examiner should comment on 
whether it is at least as likely as not 
that the disease was incurred in, 
aggravated by, or related to any in-
service herbicide exposure.  Reasons for 
any conclusion reached should be 
provided.

7.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  The claims 
folder must be made available to examiner 
for review prior to examination of the 
veteran.  After reviewing the claims 
folder, the examiner should indicate in a 
report that he or she has reviewed the 
claims folder and pertinent records.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.

8.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include 
38 U.S.C.A. § 1154(b) (West 1991).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


